On order of the Court, the recommendation of the Governor as contained in his Executive Message of March 22, 1977, is considered. We are requested to exercise original jurisdiction upon litigation which "involves the issue of general obligation bonds for a riverfront stadium development and represents a substantial question of public law relating to general obligation bond authority of municipalities and the appropriate public notice thereof’. We are persuaded that in view of the nature and significance of the issues involved, the proper administration of justice requires that the issues have careful trial court determination and adequate appellate court review. Consequently, we respectfully decline the request. Upon final determination by the trial court of the issues presently before it, this Court will consider any request to expedite appellate review.
Levin, J., not participating.